Exhibit (i) The Mexico Fund, Inc. Monthly Summary Report May 2010 Prepared By: Impulsora del Fondo México, sc Investment Advisor to the Fund www.themexicofund.com The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. May 31, 2010 I. The Mexico Fund Data End ofMonth One Month Earlier One Year Earlier TotalNet Assets1 (million US$) $ $ $ NAV per share $ $ $ Closing price NYSE2 $ $ $ % Premium (Discount) %) %) %) Shares traded per month2 (composite figures) Outstanding shares3 Shares on Short Interest Position2 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price -9.18 % NAV per share -7.93 % Bolsa Index -6.71 % MSCI Mexico Index -6.20 % 2 Years 3 Years 5 Years 10 Years Market price -19.90
